   8:20-cr-00038-RFR-SMB Doc # 51 Filed: 09/18/20 Page 1 of 6 - Page ID # 132




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                      8:20CR0038
                       Plaintiff,
                                                             BRIEF IN RESPONSE TO
       vs.
                                                         DEFENDANT’S SECOND MOTION
                                                                  TO DISMISS
JACOB A. BRUN,
                                                                (FILING NO. 39)
                       Defendant.


       COMES NOW the Plaintiff, United States of America, by and through the undersigned

Assistant United States Attorney, and responds to the Defendant’s Second Motion to Dismiss

Counts I and II (Filing 39), and requests that the motion be denied in its entirety.

                                        INTRODUCTION

       The Defendant’s second motion to Dismiss Counts I and II is based entirely on the element

of Count I that concerns the status of the victim of the offense: Task Force Officer Austin Pratt of

the Omaha Federal Bureau of Investigation (FBI) and Douglas County’s Sheriff’s Office (DCSO),

due to Officer Pratt not qualifying as a federal victim. By law, and by the jury instruction in the

Eighth Circuit for the charged offense, Officer Pratt is entitled to be a victim under federal law and

is entitled to the protection of federal law for assaults he suffers on duty. This motion should be

denied outright.

                                              FACTS

       For this responsive brief, the factual basis and exhibits included in the other two motion

responses filed by the United States are incorporated here by reference.
   8:20-cr-00038-RFR-SMB Doc # 51 Filed: 09/18/20 Page 2 of 6 - Page ID # 133




   In addition to those facts, the United States will call Task Force Officer Austin Pratt to testify

to the following facts:

   1. TFO Pratt is a task force officer assigned to the Omaha FBI field office as a full-time task

       force officer. He is both deputized through the United States Marshal Service to conduct

       criminal investigations and serve as a federal officer and investigator for offenses that

       occurred in violation of Title 18 of the United States Code and a task force officer

       authorized direction by the Federal Bureau of Investigation as a narcotics investigator and

       officer with statutory authority under Title 21 of the United States Code.

   2. At the time that defendant Jacob Brun had warrants for probation violations, Task Force

       Officer Pratt, who is a full-time task force officer with the Federal Bureau of Investigation

       and has been issued an FBI vehicle, was investigating Jacob Brun for federal drug

       distribution. TFO Pratt had a confidential source at the time that reported to him that Jacob

       Brun was a methamphetamine distributor in the Omaha area. TFO Pratt’s investigative

       goal for participating in the warrants that day was to interview Jacob Brun regarding this

       and attempt to get Brun to disclose his source-of-supply to TFO Pratt and to begin

       cooperating with the FBI in a narcotics investigation. Because of the way in which the

       arrest happened, Brun had to go into custody right away and was not cooperative at the

       scene.

   3. In support of Jacob Brun’s methamphetamine distribution allegation, TFO Pratt recently

       obtained a statement during a proffer that indicated that Jacob Brun was a

       methamphetamine distributor and that when he was mistakenly released from custody

       earlier this year, he continued to distribute methamphetamine. TFO Pratt has continued to




                                                 2
   8:20-cr-00038-RFR-SMB Doc # 51 Filed: 09/18/20 Page 3 of 6 - Page ID # 134




          investigate Brun’s methamphetamine distribution through proffers with other inmates and

          will be able to sit down with another cooperating individual in the near future.

                                    STATEMENT OF THE LAW

          A.     The Eighth Circuit Pattern Jury Instruction on Point

          Section 111(a)(1) proscribes assaults on any person identified in 18 U.S.C. § 1114 “while

engaged in or on account of the performance of official duties.” Such persons include “any officer

or employee of the United States or of any agency in any branch of the United States Government.”

18 U.S.C. § 1114. Those portions of the statute are then captured in the Eighth Circuit Pattern

Jury Instruction for the offense in a few specific ways. The first is in the elements of the offense

itself:

          6.18.111 ASSAULT ON A FEDERAL OFFICER WITH A DANGEROUS OR
          DEADLY WEAPON (18 U.S.C. § 111)

          The crime of assault1 on a federal officer [with a dangerous or deadly weapon], as
          charged in [Count ———of] the Indictment, has [three] [four] elements, which are:


          One, the defendant forcibly assaulted (describe federal officer by position and name)2
          [with a deadly or dangerous weapon];3

          Two, the assault was done voluntarily and intentionally;4 [and]

          [Three, the assault resulted in bodily injury;5 and]

          [Three,] [Four,] at the time of the assault, (name of officer) was doing what he was
          employed by the federal government to do.6

          Immediately following the elements in the jury instructions are additional definitions and

instructions that are based on Eighth Circuit precedent, and those instructions and definitions also

reflect the statutory requirements. The instruction further expressly includes this:




                                                    3
   8:20-cr-00038-RFR-SMB Doc # 51 Filed: 09/18/20 Page 4 of 6 - Page ID # 135




        “State, local or tribal officers are federal officers for the purposes of the statute if
        included within the designation of 18 U.S.C. § 1114 by reason of contract, designation
        or deputization. See United States v. Bettelyoun, 16 F.3d 850, 852 (8th Cir. 1994), and
        United States v. Oakie, 12 F.3d [1436 (8th Cir. 1993)] at 1439–40” (Emphasis added).

        B.      Case Law Standards

        One Supreme Court rationale that supports the holding identified above in the jury

instruction is that any other holding would be “inconsistent with the purpose behind 18 U.S.C. §

111: ‘to protect both federal officers and federal functions.’ See United States v. Feola, 420 U.S.

671, 679 (1975). Whether an officer’s position qualifies as a federal officer is a “threshold legal

question” for the court. United States v. Bettelyoun, 16 F.3d 850, 853 (8th Cir. 1994). Whether

the officer himself was engaged in official duties at the time of the incident, are questions of fact

for the jury. Id.

        This principle was again affirmed in Oakie, whether the assault victim was in fact acting

as an officer or employee, and whether he was performing federal “investigative, inspection, or

law enforcement functions” at the time of the alleged assault, are fact questions for the jury. Oakie,

12 F.3d at 1440.

                                           ARGUMENT

        A.      The portions of Brun’s motion to dismiss that rely on whether Officer Pratt was
                participating in federal duties on December 19, 2019 must be ignored entirely for
                the purposes of this motion.

        Brun spent meaningful time in his second motion to dismiss describing the duties and

actions of Officer Pratt on December 19, 2019 in an attempt to support his claim that Task Force

Officer Pratt cannot be a federal officer for the purposes of the charge, but that is impermissible

grounds for a court in the Eighth Circuit to rely on to address the legal question of whether Task

Force Officer Pratt is a federal officer under the binding precedent of United States v. Bettelyoun,

16 F.3d 850, 853 (8th Cir. 1994), also cited by the Defendant in his motion. Task Force Officer


                                                  4
   8:20-cr-00038-RFR-SMB Doc # 51 Filed: 09/18/20 Page 5 of 6 - Page ID # 136




Pratt will testify at trial that he was participating in a federal narcotics investigation and was there

that day in his FBI-issued vehicle, furthering the FBI mission, but that is a matter for the jury and

cannot support a motion to dismiss.

        B.      Task Force Officer Austin Pratt is a deputized federal task force officer that is
                entitled to protection under the Eighth Circuit Pattern Jury Instruction and under
                Eighth Circuit precedent.

        The Eighth Circuit has so thoroughly addressed this issue that is memorialized in the jury

instruction and definitions, and the only consideration here is whether Task Force Officer is

deputized through the United States Marshals Service and authorized by the FBI to investigate

federal offenses. He will testify that he is, and that is the end of the legal inquiry under the Eighth

Circuit precedent and instruction, which again is summarized as follows:

         “State, local or tribal officers are federal officers for the purposes of the statute if
        included within the designation of 18 U.S.C. § 1114 by reason of contract, designation
        or deputization. See United States v. Bettelyoun, 16 F.3d 850, 852 (8th Cir. 1994), and
        United States v. Oakie, 12 F.3d at 1439–40” (Emphasis added).

Eighth Circuit Instruction 6.18.111.

                                          CONCLUSION

        The Defendant did not attack Task Force Officer Pratt’s deputization in his motion. He

mainly summarized the facts of whether Task Force Officer Pratt was engaged in official duties

on December 19, 2019. This is a matter reserved for the jury at trial. Task Force Officer Pratt is

an authorized and deputized federal task force officer, and under the controlling legal standards,

he must be afforded the victim protections and status of the federal law at issue.




                                                   5
   8:20-cr-00038-RFR-SMB Doc # 51 Filed: 09/18/20 Page 6 of 6 - Page ID # 137




       DATED this 18th day of September, 2020.

                                                     Respectfully submitted,

                                                     UNITED STATES OF AMERICA,

                                                     JOSEPH P. KELLY
                                                     United States Attorney
                                                     District of Nebraska


                                             By:     s/ Lesley Woods
                                                     LESLEY WOODS, TX #24092092
                                                     Assistant United States Attorney
                                                     1620 Dodge St., Suite 1400
                                                     Omaha, NE 68102
                                                     402-661-3700
                                                     lesley.woods@usdoj.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 18, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to all registered
participants. I also hereby certify that a copy of the same was served by regular mail, postage
prepaid, to the following non-CM/ECF participants: None.


                                                     s/ Lesley Woods
                                                     Assistant U.S. Attorney




                                                6
